 30DECISIONSOF NATIONALLABOR RELATIONS BOARDInternational Brotherhood of Boilermakers, Iron Shipofficers, agents, and representatives,'shall take the ac-,Builders, Blacksmiths,Forgers and Helpers, Localtion set forth in the said recommended Order.101 (Stearns-Roger Corporation)and Samuel Stod-dard.Case 27-CB-700September 18, 1973DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS KENNEDY ANDPENELLOOn April 13, 1973, Administrative Law JudgeJames R. Webster issued the attached Decision in thisproceeding. Thereafter, the Respondent Union filedexceptions and a supporting brief, and the GeneralCounsel filed cross-exceptions and a brief in supportof the Administrative Law Judge's Decision and insupport of his cross-exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions 2 of the Administrative Law Judge and toadopt his recommended Order .3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent, International Brotherhoodof Boilermakers, Iron Ship Builders, Blacksmiths,Forgers and Helpers, Local 101, Denver, Colorado, itsiTheRespondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not to overrulean Administrative Law Judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrectStandardDry WallProducts,Inc.,91 NLRB 544,enfd.188 F.2d362 (C.A. 3, 1951).We have carefully examined the recordand find no basis for reversing his findings2Respondent takes the position in its exceptions and brief that it wasdenied due process in that amendments made to the complaint at the hearingwere totally outside the scope of the charge filed, and were, therefore,beyondthe statutoryjurisdiction of the Board to consider because the amendmentshad the ultimate effect of changing the specific charge of discriminationagainst a single individual into a "class action" without adequate notice toRespondent of the specifics of any such charge so as to enable Respondentfairly to meet the charge.We find this position without merit in view of thefact that Respondent concedes that it suffered no surprise and the hearingwas continued from September21, 1972, toOctober 24,1972, so that Respon-dent could more adequately prepare its defense.3Nothing in this Decision precludes the General Counsel from estab-lishing in the compliance portion of this proceeding that there are additionalindividuals whom Respondent has caused discrimination against and whoare entitled to a remedy under the terms of this Order.DECISIONSTATEMENT OF THE CASEJAMES RICE WEBSTER, Administrative Law Judge: Thiscase was heard in Denver, Colorado, on September 19, 20,21, and October 24, 25, and 27, 1972. The complaint wasissued on August 2, 1972, and amended at the hearing oncharges filed June 12, 1972. The complaint alleges that Re-spondent has operated an exclusive hiring hall in a discrimi-natorymanner since on or about December 12, 1971,thereby discriminating against Samuel Stoddard and othernonmembers , of Respondent, and that Respondent hasthereby violated Section 8(b)(1)(A) and 8(b)(2) of the Na-tional Labor Relations Act, as amended, herein called theAct.Briefs have been filed by the General Counsel and theRespondent, and these have been carefully considered. Mo-tion to correct transcript dated October 24, 1972, and filedby counsel for General Counsel is granted. Upon the entirerecord, including my observation of the demeanor of thewitnesses, I hereby make the following:FINDINGS OF FACTI JURISDICTIONStearns-Roger Corporation is a Colorado corporationwhich annually purchases and receives goods and materialsvaluedin excess of $50,000 from points outside the State ofColorado. Babcock and Wilcox Company, Delta Mechani-cal Contractors, Inc., and Lower and Cool, Inc., are corpo-rations doing business in the State of Colorado and duringthe past calendar year purchased goods or services fromoutside the State of Colorado equal to or exceeding $50,000in value.The following corporations doing business in the State ofColorado had sales or performed services equal or exceed-ing $50,000, to customers outside the State of Colorado dur-ing the past calendar year:Ramsey Engineering Co.Ceco, Inc.New England Lead Burning Co., Inc.Swinerton & Walberg -Chicago Bridge & Iron CompanyKoppersCompany,Inc. Engineering&Construc-tion DivisionFluor Utah, Inc.C F & I Fabricators of ColoradoDelaual Turbine Inc., Deltex Div.(referred to in record as Ashley Hickem)Pittsburgh-Des Moines Steel Company(referred to in record as P. D. M. Corporation)Inseco, Inc.Rafcon Industries, Inc.Combusion Engineering, Inc.(referred to in the record as C. E.)206 NLRB No. 5 BOILERMAKERS,LOCAL 10131State, Inc.Jeffco Steel Fabricators, Inc.Jelco IncorporatedTray Installation & Inspection Corp.Ebasco Services is a member of the Associated GeneralContractors of Colorado, which is an association and en-gages in collective bargaining on behalf of its members.I find that each of the above-named companies are en-gaged in commerce or in operations affecting commercewithin the meaning of Section 2(2), (6), and (7) of the Act.n. THE LABOR ORGANIZATION INVOLVEDdaysand 2 hour.He again registered for employment atRespondent's hiring hallon April 7, 1972.On May 3, 1972,he was referred to a job in Denver,Colorado, 'which joblasted 2 weeks and 3 days.He again registered for employ-ment on May 19, 1972.He received no further referrals andleft the area on June 19, 1972,for employment in Rawlins,Wyoming.He worked on this job until about the middle ofJuly 1972.He returned to Denver but did not again signRespondent's out-of-work list.His next job started on Au-gust 1, 1972, in Rock Springs(state not given)and he wasstillworking on this job at time of hearing in September1972.International Brotherhood of Boilermakers, Iron ShipBuilders, Blacksmiths, Forgers and Helpers, Local 101,herein referred to as Respondent or the Union, is a labororganization within the meaning of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICES IA. PrefatoryStatement and IssuesThe issue in this case is whether or not Respondent oper-atedits exclusive hiring arrangement in a discriminatorymanner at all oranytimes following December 12, 1971,therebydenying employment to Samuel Stoddard andothers.Respondent has about 800 members,of whom about 650are employed in shops where job turnover is relatively light.The remaining 150 are employed in field construction workwhere periods of employment are usually counted in days,weeks,or months.It is the field construction work that isinvolved in this hearing.The field construction employees are divided into twocategories:(1) primary or qualified men; those who havedemonstrated by passing a competency test or by serving anapprenticeshipor by 4years of actual practical experiencethat theyare qualified for this category; (2) secondary ormanpower men;this category includes all others who areproficient in any or several of the classifications in the boil-ermaker trade,being riggers,welders,boilermakers,layer-outers,etc. Skills and competence in thiscategory will vary.Men in theprimary categoryare given preferential referraland there is no contention of discrimination in this respect.The contention is that Respondent has discriminatedagainst nonmembers in the referral of men from the second-ary or manpower out-of-work lists.Sam Stoddard,a member of the Ironworkers LocalUnion in Casper,Wyoming,was in the Denver area inAugust of 1971. He signed Respondent's secondary or man-power out-of-work list and obtained employment. Hesigned the list again on November 5, 1971.From that dateuntil April3, 1972,he received no referral for employment,although he reported in almostdaily,except for two shortperiods of work he obtained through the IronworkersUnion:November 15to 20,1971,and March 13 to 20,1972.On April 3, 1972,he was referredto a job byRespondentin Cheyenne,Wyoming, on a night shift,and worked for 41All dates herein are in 1971 (November-December) and 1972 (January-June)unless otherwise specified.B. The Exclusive Hiring ArrangementRespondent and the employers listed above in paragraphI and other employers are parties to a collective-bargainingagreement containing the following exclusive hiring hallprovisions:EXCLUSIVEREFERRAL OF MENSection 1. Exclusive Referral(a)The Employer shall, under the terms of this Ap-pendix, request the Union to furnish all competent andqualified field construction boilermakers, boilermakerhelpers and boilermaker apprentices. The Employer inrequesting the Union to furnish such applicants, shallnotify the Union either in writing or by telephone,stating the location, starting time, approximate dura-tion of the job, the type of work to be performed andthe number of workmen required.(b) In the event the Union is unable to fill requisi-tion for applicants within forty-eight (48) hours, theEmployer may employ applicants from any other avail-able source.Section 2. RegistrationThe local union shall establish and maintain an ap-propriate registration facility for qualified constructionboilermakers, helpers, and apprentices available foremployment. Applicants shall be registered on the ap-propriate out-of-work list for each classification in theorder of time and date of registration. Each applicantshall be required to furnish Such data, records, namesof Employers and licenses as may be deemed necessaryand each applicant shall complete such form or regis-tration as shall be submitted to him. Applicants shallalso list any special skills that theypossess.Applicants shall reconfirm their availability for jobreferral at least every two (2) weeks and be available bytelephone within a reasonable time (four, hours) in or-der to maintain their place on the out-of-work list.Section 3. (Omitted, as it refers to category of boiler-makers not involved herein.)Section 4. Referral of MenUpon the request of the Employer for foremen, assis-tant foremen, boilermakers, boilermaker helpers ofboilermaker apprentices, the Union shall immediatelyrefer competent and qualified registrants to the Em- 32DECISIONS OF NATIONAL LABOR RELATIONS BOARDployer in sufficient number required,in the mannerand under the conditions set forth in this Appendix,from the appropriate out-of-work list,on a first in, firstout basis;that is,the first name registered shall be thefirst name referred,provided that:1.Request by the Employer for key men to act asforemen shall be honored without regard to the re-quested man's place on the out-of-work list.2.Bona fide requests by the Employer for boiler-makers with speciallskills and abilities will be honored,and persons possessing such skills and abilities shall bereferred in the order in which their names appear onthe out-of-work list.The decision of the dispatchingagent in referring such registrants is appealable to theJoint Referral Committee,as hereinafter provided.Section 5.Nondiscriminatory ReferralThe Union and the Employer agree that the referralof construction boilermakers,helpers and apprenticesshall be on the following basis:(a) Selection of applicants for referral shall be on anondiscriminatory basis and in accordance with thePresident's Executive Order 10925, as amended, andTitle VII of the Civil Rights Act of 1964 and shall notbe based on or in any way affected by union member-ship,by-laws,rules,regulations,constitutional provi-sions,or any other aspect or obligation of union.membership,policies or requirements.(b) The Employer retains the right to reject any jobapplicant referred by the Union.(c)The Union and the Employer shall post in placeswhere notices to all employees and applicants for em-ployment are customarily posted all provisions relatingto the functioning of the referral provisions of this Ap-pendix.C. Respondent's Out-of-Work Lists and ReferralRecordsAt all times material herein,Respondent maintained anout-of-work book for its members and other persons whowished referral to employment through its hiring hall. Thisbook is divided into sections-a section for men who are inthe qualified or primary category,a section for men in themanpower or secondary category,and a section for shopmen.-When job referral requests were received by Respondent,unemployed persons on the primary list were given firstconsideration for referral.This list also included men classi-fied as apprentice.During certain periods of time involvedherein,the manpower list was separated into two lists-onefor members of Respondent,and the other for persons whowere not members of Respondent,called boomers. Includedamong the boomers were employees who were members ofother locals of the Boilermakers Union and employees whowere members of other unions such as the Ironworkers;most of these men were from other states and had tempo-rary residences in Colorado while seeking employmentthrough Respondent.When an employer would call Respondent for workmen,a form called a job referral request was completed by anagent of Respondent showing the name and address of theemployer,location of the job,date of order,reporting date,length of job,classifications of men ordered,and comments.It also had space for a listing of the men selected for dis-patch,a space for listing of those who refused referral anda space for listing of men who could not be contacted.When dispatched,a yellow form referred to as a workorder was given to each employee.The fact that this hasbeen done is usually noted on the job referral requests formby placing the initials"w.o." beside the name of each manreferred;however, this was not always done.Not all menthus referred were employed,as some failed welding teststhat were given on some jobs. This fact was usually notedon the job referral request form,but not always.The persons in Respondent's office who generally han-,died the referral requests and the selection of persons forreferral were Business Agents Sam Hurst and Don Lacefieldand Marie Carlson,a secretary. Carlson handled about 50percent of the referrals, Lacefield about 35 percent andHurst about 15 percent.Pasted in the front of the out-of-work book was a copyof "rules" governing the operation of the referral system.They are quoted,as follows:A.When out of work, appear in person to registerunless your permanent address is outside a 30 mileradius from the office.Availability for work must bereconfirmed every two weeks.You must be availableon call within a four(4) hour period.If you cannot becontacted for three successive job, your name will beremoved from the list.You must then register again.B.A job may not be refused for other than personalor compelling reasons such as sickness in the immedi-ate family or vacations,which must be stated on listbefore being called.For these reasons, you will not gainon the list,if you are five down you will remain fivedown until you contact the office.You must sign thevacation and sick list with date and time when you arenot available for work and the same when you areavailable.C. On tanks: A man will not lose his place on thelist, does not have to take job, and will move up on listifworking on tanks.'D. A man with less than eighty(80) hours of workwill advance on list,after he has accumulated eighty(80) hours will go to bottom of list.E. If a man quits a job,he will go to the bottom ofthe list.F. If a man takes a work order and does not reportto job at starting time,he must call the office withinfour (4) hours or he will go to bottom of list.G. If discharged, a man will go to bottom of list Ifdischarged from two successive jobs, for just and suffi-cient cause,he will be removed from list for three (3)months.These rules were not strictly followed.Carlson testifiedthat tley did not remove a man's name from the list forfailing Lo report in every 2 weeks, until they tried to call himfor employment and could not locate him.Also the keepingof the out-of-work lists and the completion of thejob refer-ral requests left much to be desired.Often the dates ofsign-in is not shown. The reasons for scratching through aname is not shown.The spaces on the job referral requestforms to show names of men who could not be contacted BOILERMAKERS,LOCAL 10133was seldomcompleted, and other spaces on the forms werenot always completed. A checkmark under "length of job"indicated a job of 2 weeks or longer.Periodically, the out-of-work lists were replaced with newlists.As time passed and many referrals made, the out-of-work lists would have many names scratched out, to whereitwas difficult to use the list. A new list would be startedby the typing of all names of men from the old list that hadnot been scratched through. Thereafter, until a new list wasagain started, men would sign their names in the next avail-able spaces below the typednames.The need to start a newlist arose more frequently in the handling of the qualified orprimary list, as these were the men most frequently referred.The primary or qualified list was retyped on November8, 1971, January 25, 1972, February 29, 1972, March 17,1972, April 5,1972, and June 1, 1972. The manpower out-of-work list was retyped on November 9, 1971, Aprils, 1972,and June 1, 1972. When the manpower list was retyped onNovember 9, 1971, the names of unreferred members ofRespondent were listed first and the names of unreferredboomers were listed next. This was pursuant to instructionsgiven byBusinessAgent Hurst to secretary Carlson. FromNovember 9, 1971, to April 5, 1972, personsseeking em-ployment, both members of Respondent and boomers,signed their names in the next available spaces below thetyped names of boomers.In the spring of 1972, as work began to pick up, there wasan influx of boomers into the Denverarea seekingemploy-ment. Over 40 boomers signed the list for employment dur-ing the period from March 20, 1972, through April 3, 1972;many of these gave telephone numbers outside the Denverarea and in some instances, outside the State of Colorado.On April 5, 1972, Respondent started a new list for men "inThe Denver area." This list was exclusively for nonmembersor boomers. On the boomer list started Aprils, 1972, therewas no typing of names of men who had signed previous tothis date. Some of the boomers who had signed the out-of-work list prior to this date were called and told that theymust resign; others, no doubt, discovered this fact whenthey returned to the union hall seeking employment.On April 5, 1972, another list was set up by Respondentfor its members. This list began with the typing of the namesof members of Respondent from the existing list who hadnot been referred. There are 11 names typed on this list.Following the typing of these names on April 5, 1972, mem-bers of Respondent seeking employment through the man-power list signed their names on this list in the next availablespaces.22 Thislist of union members is not datedfor thosesigning inbefore May15, and there is some question as to when it wastyped andwhen it was firstused.I find that it was typed on April 5, 1972, based primarily on the factthaton this date a new and exclusive boomer list was started for persons inthe secondary or manpower category, and the testimonythat the manpowerlist thatexisted prior to April 5, 1972, was removedfrom the out-of-workbookand placed on a filing cabinet in Respondent's office and was no longerused exceptto check on telephonenumbers of persons on the current lists.Furthermore,B. A. Lacefieldtestified that sometimein April 1972 B. A.Burstdecidedto keepseparate lists.The counselfor General Counselcontendsthat thereare missing pages inthe manpower list coveringthe period from November 9 to April5, particu-larly at the end of the list andBarbara Pipes expressed the same opinion-even suggesting-that about.10 pages are missing; but an examination of theThe separation of the lists was pursuant to instructionsfromBusinessAgent Hurst who stated to Pipes that "if wesplit the secondary list and put the 101 men on one list andthe boomers on another list, since we have such an overloadof people, it will be easier to keep track of our own men."On June 1, 1972, the manpowerlistswere retyped-onelist for members of Respondent and another list for boom-ers.Each list began with a typing of the names of 101members or boomers, respectively, whose names had notbeen lined through on the existing list. Following June 1, themembers of Respondent signed the 101 list and boomerssigned the boomer list in the next available spaces.D. Testimony of Secretary Barbara PipesBarbara Pipes was employed by Respondent as an officesecretary for a little over 2 years; she was terminated on July14, 1972. Pipes worked at a desk directly behind that ofMarie Carlson. They were the only twopersons inthe outeroffice.BusinessAgents Hurst and Lacefield occupied a sep-arate office. It was not one of Pipes' duties to handle theselection of men for referrals to jobs, but she was asked onoccasion to call and notify men of referrals and was givena list of names for this purpose. She retyped the out-of-worklists on June 1, 1972. From May 20 to June 4, Carlson wason vacation; during this period Pipes handled the referralsof men on four orders. She testified that in selecting men forthese referrals she "went directly down the list, first nameI came to, if they wanted the job they got the job accordingto the way the orders came in, with the exception of the oneorder," on which all but one man was requested by name;that she used only the 101 manpower list because the prima-ry list was clean; she did not exhaust the names on the 101list, therefore she did not even look at the boomer list,except for the boomers requested by name on the one order.She testified that "you take one list at a time until they'recleared is the way you're supposed to do it"; that is the wayeverybody else did it." Her instructions were "to go straightdown the list when I dispatched, if I ever had to dispatch";and "take care of our own men first and then we'll worryabout boomers." She was told this by Business Agent Hurst.,During the vacation period of Carlson from May 20 toJune 4, 10 orders or job referral requests were received byRespondent. The four that Pipes handled and a review ofthe out-of-work lists for that period are as follows:On May 24, 1972, at 3 p.m., Pipes received a request fromState, Inc., for one boilermaker to report to work on May25, 1972, for a job of approximately 3 weeks. She dispatchedMonty Steele, a member of Respondent, who signed the 101out-of-work list on May 19, 1972.As previously mentioned, Pipes testified that in selectingmen for dispatch, she went right down the list. A review ofdocumentsdoesnot supportthis contention.The last dated entry on theNovember 9 to April 5 list is April 3, 1972; the firstdate on the new list isApril 5, 1972. On April 3,8 persons signed, 14 or15 signedon April 5, andmost of these were resigners.If any signed on April 4,the old list wasabandonedafter April 4 and the new April5 list controlled referrals; thus,if anypersons signedin on April 4 andiftherewere a page missing for thatdate, it would have little if anysignificanceto theissues and/or remedyinvolved herein.I am satisfiedthat there is in evidenceall of the manpowerout-of-work records in the possessionof Respondent and that there has beenno intent to conceal or lose records. 34DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe out-of-work lists, however, shows that on the 101 listthere are seven or eight names ahead of.that of Monty Steelewhich are not scratched through. There is no notation orexplanation on the records themselves to explain the cir-cumstancesor reasons for the skipping of these names. But,Pipes explained from her recollection that the skipped em-ployees could either not be contacted or were being consid-ered for shop jobs, or were out of town; that one skippedemployee, Les Rogers, was a boomer and inadvertently in-cluded on the 101 out-of-work list.Although Pipes testified that the primary or qualified listwas "clean," yet it containsnamesthat are not scratchedout, and there is no explanation for the skipping of thesenames.Since there is no notation beside some names of vacationor illness or assignment to a "tank" job, it might be assumedthat they were employed on jobs of less than 80 hours andtherefore would not lose their places on the out-of-work list;yet a review of the job referral records and dispatch slips forthe period of May 5 to May 24 fails to show any of themto have been dispatched to such jobs or any job. The un-scratched out names on the primary list with no explanationare the following:Joe Poison, signed in May 5Carl Schaefer, signed in May 2Bill Talbot, signed in April 6Darrel Steele, signed in April 6Bill Parker, signed in before April 5The following unscratched out names on the primary listhad explanations as follows:Richard Hardesty, signed in May 22-No explana-tion,on the out-of-work list, but job referral requestofMay 23 shows that he could not be contacted.BillMaurice, signed in May 5-vacation.Paul Amos, signed in May 3-sick, S.E.H.Pete Phillips,_ signed in April 28-32 hours with B.& W. Also, job referral request received May 9 statesthat he could not be contacted and was out of town.Bill Thornton, signed in April 27-vacation.James Henley, signed in before April 5-telephonenumber wrong.Amos Sinley, signed in before April 5-on tank job.The above reference to the primary out-of-work list is setforth as an example of the incompleteness of the referralrecords and the futility of using them to determine accurate-ly one's eligibility for referral. The primary list was used forthis example as there is no contention of discrimination inits use.At the time Pipes selected Monty Steele for dispatch onMay 24, the boomer out-of-work list contained the namesof a number of men who had signed the list prior to MontySteele and who had not been dispatched. But Pipes made noeffort to contactanyof these men for this job-because the101 manpower list had not been exhausted.On June 1, 1972, Pipes received a request for workmenfrom Babcock and Wilcox in Colorado Springs. The requestwas for five certified heliarc welder and two riggers. Therequest order shows that the employer specifically asked forfour persons by name; but Pipes testified that all were spe-cifically requested with the exception of Larry Veggeberg.The union procedure permits the dispatch of one specifical-ly requested, irrespective of his position on the out-of-worklist.Pipes selected Larry Veggeberg as one of the riggers.Veggeberg signed the 101 out-of-work list on May 19, 1972,the same day that Monty Steele signed the out-of-work list.On June 1, 1972, there were names of other men who hadsigned the 101 list prior to, Larry Veggeberg and are notshown to have been dispatched. There is no explanation onany of the records of the Union to explain why these nameswere skipped. Thus, as previously mentioned, the recordsalone do not reveal the basis for the selection or for theskipping of men for referral. Of course, men on the out-of-work list who are not qualified for classifications requestedmay be skipped.On June 2, Pipes handled an order from Stearns-RogerCompany for three boilermakers and two high riggers for itsCherokee job in Denver, Colorado. The job was estimatedfor 2 weeks or more. On the order form, Pipes shows thatshe was unable to contact Pete Phillips, Carl Schafer, FredClark, Albert Page, and Jerome Hein. She dispatched JamesR. Rainer, Joe Polson, and Tony Lopez for the boilermakersand Richard Hardesty and Jim Martin for the high riggers.All were from the primary list with the exception of Martin;Martin, a 101 member, signed the 101 out-of-work list onMay 22. Pipes testified that the reason she picked Martin forthis order and skipped a number of other names on the 101out-of-work list was because the order was for high riggers;she knew Martin worked high; therefore she selected himfor the job. Of the men Pipes was unable to contact, the firstthree were on the qualified list and the other two wereamong the first names on the 101 out-of-work list.Also on June 2, Pipes handled another request fromStearns-Roger for four boilermakers for a joh of 1 week atthe Shadia Chemical Company. Owen Funk, Henry Wyatt,Frank Tammen, and Cliff Robbins were selected for thejob. Pipes testified that the request was for men that hadpreviously worked for Stearns-Roger on this job. Pipesfound the names of Funk, Wyatt, and Tammen, all 101members, who had previously worked on this job.BusinessAgent Hurst selected the fourth man, Robbins, from the 101out-of-work list.E. Respondent's Refusals to Refer Sam StoddardAs previously mentioned, Stoddard signed Respondent'sout-of-work list on November 5, 1971, and was not referredto employment until April 3, 1972. Stoddard checked withRespondent for employment repeatedly during this periodexcept for two periods when he obtained work through theIronworkers Union. From November 15 to 20, 1971, andfrom March 13 to 20, 1972, he was employed on jobs heobtained through the Ironworkers Union.Stoddard was qualified to do the work of a certified arcwelder, having passed a test in October 1971; he was alsoqualified for the classifications of boilermaker and rigger.He was not a heliarc or inert gas welder, a layerouter, a tuberoller, a rubber liner, or a high rigger. Some employersrequired arc welders to pass special tests which Stoddardmay or may not have been qualified to perform. AlthoughStoddard is a rigger, he is not shown to have hadanyexperi-ence as a high rigger, one who works 200 or more feet abovethe ground. Some men specialize in this classification. BOILERMAKERS,LOCAL 10135I have elsewhere indicated that the records of Respon-dent on their face do not explain the skipping of names inthe referral of men and are incomplete in this respect. How-ever, Stoddard testified as to his availability for referral, andas to him there is no need to speculate on matters leftunresolved by the incompleteness and inadequacies ofRespondent's referral records. Respondent's records showthat between November 5, 1971, and April 3, 1972, Respon-dent referred the following men who signed the manpowerout-of-work list after Stoddard to jobs that Stoddard wasqualified to perform.3 (The following list does not includenames on the job referral request forms that are not shownto have been given a work order, "w.o.," for the job, al-though as I have elsewhere noted, the absence of the initials"w.o." beside a name does not always mean the man wasnot referred.)The Period of November 5 to April 3(1)On January 14, Respondent received a request fromStearns-Roger Company to send two foremen, eight boiler-makers, and four arc welders to a job in Grand Valley,Colorado, to report on January 17. Either on the same dayor a day or so later, another request was received for fourmore boilermakers and four more arc welders. Includedamong the men referred to this job were the following menwho signed the manpower out-of-work list after Stoddard:Cliff Robbins, a 101 memberArchie Molton, a boomer and member of the Na-tional Tank Maintenance Union of theBoilermakersUnionJim Martin, a 101 memberJoe Smith, a 101 memberHenry Wyatt, a 101 member.All others referred to this job were either from the primarylistor had signed the manpower out-of-work list beforeStoddard. The name of Archie Molton is listed four spacesbelow that of Stoddard in the typed names of boomers onthe manpower out-of-work list. On the same referral requestform appears the name of Oscar Molton, who was referredfrom the primary list.Regarding this job in Grand Valley, Stoddard and anoth-er ironworker, Arnold Smith, talked with Business AgentLacefield about referrals. Lacefield told them to come backlater in the morning and get work orders for this job. Theydid so and then were told by Marie Carlson that she hadsent' boilermakers to the job. Stoddard told her, "I thoughtwe were supposed to be next on the list. Didn't Lacefield tellyou?" She replied thatBusinessAgent Hurst told her tosend boilermakers. Yet I note that one boomer was includedin the dispatch.3 As previouslymentioned, the November 9, 1971, to April 5, 1972, man-power out-of-work listcontains first thetypednames of 101 members whosigned inbefore November 9, 1971; next the typednames of boomers whosigned in beforeNovember 9, 1971; and thereafterthe names of membersand boomersare mixedin order ofsignin. The typednames,except for thatof DaleSimmeringand Bobby Cooper, are not dated; these are dated No-vember 8. Therefore, all typednames of 101 membersthat appear after thesenames signedin after November 8. Stoddard testified thathe signed in onNovember 5; all boomerswhose namesappear afterhis were signed after thatdate.As to whether or not Arnold Smith was bypassed in theselectionof men for referral to this job cannotbe ascer-tained from the records in view of the absence of dates ofsign in.All typed names are necessarily of men who signedthe list prior to November 9, 1971. All men from the man-power list dispatched to this job were menwhose nameswere typed. Smith's name is nearthe end of the typed boom-er names.His name iswell below that of Archie Molton.Smith did not testify.(2)On January 19, 1972, Respondent received a requestfrom Chicago Bridge & Iron Company for three arc welderson a job 4 miles south of Trinidad, Colorado. On a previousrequest from this company the request had been forwelderswith current papers issued by this company; this require-ment does not appear on this job referral request. Two ofthe three men dispatched, Mahlon Rade and Doug White,signed the manpower out-of-work list after Stoddard. Bothare membersof Respondent. White signed the out-of-worklist on November 8 or 9; Rade signed the list on December22. The other man dispatched, Dorman Kadmas, was fromthe primary list, although he inadvertentlysigned the man-power list on December 22, 1971.Although the job with Chicago Bridge & Iron Companywas estimated for 2 to 3 weeks, yet the name of MahlonRade is not scratched through on the out-of-work list, whichis further indicia of the unreliabilityof Respondent's re-cords in determiningone'sposition on the out-of-work list.(3)On January 19, 1972, Respondent receiveda requestfrom Stearns-Roger for two arc weldersto take a test foremployment in Pueblo, Colorado; employmentestimatedfor 1 year. Respondent dispatched a man from the primarylist and Gary Davis,a member ofLocal 101, who signed themanpower out-of-work list on November 19, 1971.(4)On February 17, 1972, Lower and Cool Companyrequesteda foreman,a boilermaker, and an arc welder fora job in Glenrock, Wyoming. Respondent'spractice is tosend boomers who reside in Wyoming to jobs in that state.Victor Clanin, a boomer who signed the manpower out-of-work list on December 27, 1971, was so dispatched. Howev-er, for the other employee, Respondent dispatched MarkNagel, a member of Local 101 who signed the man powerout-of-work list on November 12, 1971, 7 days after Stod-dard.(5)On February 28, 1972, Respondent dispatched Doug-lasWhite to a job in Pueblo, Colorado. White,a 101 mem-ber, signedthe out-of-work list on November 8 or 9, 1971.(6)On February 29, 1972, at 8:50 a.m., Respondent re-ceived a request from Taylor Construction Company forone certified arc welder to be dispatchedas soon aspossible.Dale Simmering,a member of Local 101, was dispatched.Simmeringhad signed the out-of-work list on November 8,1971; he had been dispatched on December 27, 1971, to ajob with Chicago Bridge & Iron Companyand was still onthis job on January 19, 1972, on which datehe is shown ona requestform from this company asa foreman.Accordingto the rules his namesigned in November 8 should havebeen removed from the list. He did not sign the out-of-worklist againprior to his dispatch to Taylor Construction Com-pany. In view of the fact that the requestwas for a welderto report "as soon aspossible," it is possible that he wasthere on the spot when the ordercame in. 36DECISIONS OF NATIONAL LABOR RELATIONS BOARD(7) Pursuant to a request received-March 1, 1972, fromFluor Utah Company for two boilermakers, Respondentdispatched a man from its primary list and Jerry Lee, a 101member who signed the manpower out-of-work list on No-vember 22, 1971.(8)Pursuant to a request received March 8, 1972, fromRamsey Engineering Company for a foreman and threeboilermakers, Respondent dispatched Mark Nagel, a 101member who signed the manpower out-of-work list on No-vember 12, 1971. (Nagel had previously been dispatched onFebruary 17 to a job in Wyoming.)(9) Pursuant to a request received March 9, 1972, fromFluor Utah Company for two boilermakers, Respondentdispatched Nathan Younger, a 101 member who signed themanpower out-of-work list on January 26, 1972.(10) Pursuant to a request received March 10, 1972, fromHermit Mfg. Co. for one certified are welder to take a test,the request form shows that work orders were given to fourmen, two of whom were below Stoddard on the manpowerout-of-work list: Edwin Penna, a 101 member who signedthe list on March 1, 1972, and Mark Nagel, a 101 memberwho signed it on November 12, 1971. (Another illustrationof the unreliability of these records of Respondent is thatNagel was also shown to have been dispatched to RamseyEngineering Company-per request form received March 8.)As previously mentioned, Stoddard was employed fromMarch 13 to 20, 1972, therefore not available for dispatchthrough Respondent's hiring hall during this period. The jobrequest forms, however, do not record any effort to contactStoddard. During this period, Respondent dispatched two101members (Lloyd Seaton and Matt Toniolli, Seatontwice) and four boomers (John Komar, Larry Maddox,Robert Wieneche, and Joe Williamson), all of whom signedthe manpower out-of-work list after Stoddard.(11)On March 22, 1972, Respondent dispatched JackHarkness, a 101 member, to the Stearns-Roger job in Pueb-lo, Colorado. Harkness signed the out-of-work list March 7,1972.(12)On March 22, 1972, Respondent received a requestfrom Certified Welding Company for 35 boilermakers forwork at a Husky Oil Refinery in Cheyenne, Wyoming, 24of them for night work. Over half of the men dispatchedwere below Stoddard on the manpower out-of-work list orwere not onanyout-of-work list, as follows:101 members:David Gray, signed list February 28, 1972Merlin Woerpel, not on list prior to this jobGeorge Cummings, not on list prior to this jobMike, Cassados, not on list prior to this jobDon Rivera, signed list March 2, 1972.boomers:Cliff Knight, not on list prior to this job.'Jim Faulkner, not on list prior to this jobEd Haddix, not on list prior to this jobDick Stanley, not on list prior to this jobBillAllinger, not on list prior to this jobRobert Huff, signed list March 9, 1972Victor Allinger, signed list March 20, 1972Richard Tobias, below Stoddard on listArnold Smith, below Stoddard on listPat Wieneche, signed list March 7, 1972AngeloRamirez,below Stoddard on listPhil Gannon, below Stoddard on list.There is no showing on Respondent's referral records thatany effort was made to contact Stoddard. Also it could bethat he had not reported in again to Respondent's hall afterhe completed his job on March 13 to 20. Many boomerswere dispatched to this job; however, they are all listed forassignment to the night jobs. On the other hand, these nightjobs were 10-hour jobs and some men prefer such jobs be-cause of the increased pay. This job was estimated for 3weeks.(13)On March 30, 1972, Respondent dispatched HenryWyatt and Wilt Stafford, 101 members, to jobs with Refrac-tory Engineering Company at the Husky Oil Refinery atCheyenne, Wyoming. Wyatt signed the out-of-work list onNovember 8 or 9, 1971; Stafford signed the list betweenNovember 12 and 19, 1972.(14)About April 3, 1972, Respondent received anotherrequest for men to be dispatched to the Husky Oil Refineryin Cheyenne, Wyoming; this time from Refractory Compa-ny. Fifteen men were dispatched and Stoddard was includ-ed among them.The Period of April 7 to May 3Stoddard's employment with Refractory in Cheyenne,Wyoming, lasted 4 days. On his return to Denver, Colorado,he again signed the manpower out-of-work list, this time theboomer out-of-work list, as the lists were separated on April5.The date he signed was April 7. His next referral was onMay 3, 1972. Between April 7 and May 3, Respondentreferred approximately 29 men from the primary list, 49men from the 101 manpower list, and,23 from the boomermanpower list. The, 101 manpower list does not show datesof sign-in during this period. The first sign-in dated is onMay 15, 1972; therefore, there is no way of knowing howmany signed in prior to Stoddard. Stoddard's name is 20thon the boomer out-of-work list; he signed in on April 7 andthe list began on April 5.On May 2, 3, and 4, 1972, Respondent received a largeorder for men from Ramsey Engineering Company forwork at the Conoco Refinery in Denver, Colorado. Approx-imately 75 men, including Stoddard, were dispatched. Thiswas a"turn-around" job at an oil refinery and was in thecategory of less desirable jobs. Respondent had a difficulttime in securing enough men to fill the orders. Calls weremade to Boilermaker locals in other states for men. The jobStoddard was referred to at the Husky Oil Refinery in Chey-enne,Wyoming, on April 3 was also a turn-around refineryjob.The Ramsey job at the Conoco Refinery in Denver, Colo-rado, came to an end during May 17 to 19, 1972. As the menwere terminated, they appeared in large numbers atRespondent's hiring hall to place their names on the out-of-work lists. Stoddard signed the boomer out-of-work list onMay 19. Between that date and June 19, when he left thearea for employment in Wyoming, obtained through anIronworkers Union, Respondent dispatched the following41 say "approximately"because some who are shown to have receivedwork orders have their names lmed through;names of others appear on thereferral forms but are not shown to have received "work orders." BOILERMAKERS,LOCAL 101men who signed the out-of-work listafter Stoddard:The Period of May19 to June 19(1)On May 25, 1972,Respondent dispatched H. D.Harris,a 10;memberwho'signed the 101 out-of-work liston May 22, to a job ascertified arc welderwith Ceco Com-pany-(2)On May 31, 1972,Respondent dispatched DougWhite,a 101member whosigned the 101 out-of-work liston May 22,to a job as boilermaker with Stearns-Roger inPueblo,Colorado.(3)On June 5, 1972,Respondent received a request fromStearns-Roger Company for five riggers and four weldersfor its job at the Comanche Power Plant in Pueblo,Colora-do. Of thosedispatched,the following three 101 membersand one boomer signed the out-of-work listafterStoddard:Wayne Huntley, signed 101listMay 23H. D. Harris,signed 101listMay 22Hosea Moore, signed101 listMay 23Leo Mosier,signed boomerlistMay 22.Stoddard talked with Pipes andCarlson aboutreferral toStearns-Roger in Pueblo,Colorado, for one of these jobs.He particularly wanted to work there because he has a sonliving in Pueblo.He spoke to Pipes about the matter be-cause at the time Marie Carlson"was on vacation or some-where."The day thatCarlson returned to the office,Stoddard asked her if the order for men for Stearns-Rogerin Pueblo had come in.Pipes reminded Carlson that it hadand that Carlson had filled it. Carlson then rememberedthat she had sent "five riggers and four welders"to this job.Stoddard said thathe thoughthe was supposed to get to godown on thatjob. Carlson replied thatshe had sent mem-bers of the Boilermakers.Stoddard also testified that a fewdayslater,he talked withBusinessAgentsHurst andLacefieldabout being jumpedover in the dispatch of men to thisjobsite.He testified thatLacefield told him"he was sending members to that job.That I [Stoddard]wasn't a member.Iwas an Ironworker."Stoddard testified that he threatened to call the Boilermak-ers International office and to go to the NLRB.In the absence'of corroboration of surrounding events, Icannot relate these two conversations-the one with Pipesand Carlson and the onewith Lacefieldand Hurst.It couldbe that Stoddard has confused or combined two separateevents.He testified that the Pueblo job was in the latter partof April 1972and that his conversation with Lacefield andHurst occurred on May 1.Yet Respondent's records showno referrals to Stearns-Roger in Pueblo in the latter part ofApril,and in fact not since an order for two welders wasreceived on April 5. Also, Carlsonwas not on vacation untilMay 20 to June4. She did dispatchfive riggers and fourwelders to Stearns-Roger in Pueblo on June 5. So, it wouldappear that this is thejob that Stoddardwas seeking. But,the dispatch of the menfor this jobwas made by Hurst;Lacefieldwas out of the office campaigning for the pendingunion election during these weeks.Lacefieldwas not on theUnion's payroll from May 12 to June14 and was in theoffice"very, very seldom" during that time.Stoddard did,however, file a chargeagainst theUnion on about May 1or 2, 1972,' which was withdrawnshortly afterwards; so,37some conversationmust havetaken place about that date.Stoddard's charge filedJune 12 sett"forth thathe was re-fused referral"on or aboutMay 1, 1972 and June 6, 1972."Lacefield did not testifyregarding the conversation. I findthat a conversationwith Lacefieldabout a referral to theStearns-Roger jobsite inPueblo, Colorado,occurred on orabout May 1, 1972; that Stoddardhas another conversationwith Carlson and Pipes in June regarding referral toStearns-Roger.,(4) Pursuant to a request received June 8 from KoppersCompany forone arc welder,Respondent dispatched MikeCasados,a 101 member who signed the out-of-work list onMay 22.(5) Pursuant to a request received June 9 from Pittsburg-Des MoinesSteel Companyfor one are welder,RespondentdispatchedRichard Whyte,a 101 member who signed theout-of-work list on June 1.(6) Pursuant to a request received June 12 from RefconIndustriesfor fourarc welders,Respondent dispatchedRobert Zahradra,a 101 member who signed the out-of-work list on May 24.(7) Pursuant to a request received some unspecified dateshortly beforeJune 19 from Stearns-Roger in Pueblo, Colo-rado,RespondentdispatchedGeorge Cummings, a 101member who'signed the out-of-work list on May 22.F. Conversation Between Lacefield and FunkDon Lacefield, assistant business agent for Respondentuntil June 1972,was nominated for position as businessagent on May 12, 1972. He was off the Union's payroll fromthat date until June 14. He spent his time electioneeringfrom May 12 until the election on May 8, which he won.At some time in the latter part of June1972,after theunion election and after Stoddard had filed his chargeagainst the Union(filed June 12), Lacefield and OwenFunk,a'member of Respondent,had a conversation withreference to Stoddard's charge. It is not clear which of thetwo first mentioned the unfair labor practice charge or the"trouble against the local"that Stoddard had started; butFunk asked Lacefield if Stoddard had or was causing anytrouble. Lacefield replied that there would be no problem;that Stoddard was not a boilermaker but was an ironworkerand should not have been allowed to sign the out-of-worklist; that he would not win the case against the local.I do not credit Lacefield's denial that the conversationtook place.Lacefield acknowledged that he had had severalconversations with Funk,but primarily about the election;as to whether or not he had had a conversation with Funkafter the election about Stoddard, he testified,"Not to myknowledge, no."G. Referrals of Richard Sciumbato and Other IronworkersSciumbato lives in the Denver area and is a member ofLocal 24 of the Ironworkers Union.It has been his practicefor 4 or 5 years to go to the Ironworkers Hall in the earlymorning to check about employment and if none is avail-able through this union, he goes to the hiring hall of Respon-dent.He has received referrals through both of these unionswithout putting ,his name on any out-of-work list. In the 38DECISIONS OF NATIONAL LABOR RELATIONS BOARDspringof 1972, however, _ he placed his name onRespondent's out-of-work list, on at least two occasions.The first time his name appears on the list is May 3, 1972,of which date he signed the boomer out-of-work list.Immediately prior to this he had obtained a referral fromRespondent to a job as a high rigger with Steams-Roger atitsComanche job in Pueblo. This was on March 31, 1972.His reporting date was April 3, 1972. He worked on this jobuntilMay 2, 1972. Then, on May 3, he signed Respondent'sboomer out-of-work list. Pursuant to a job referral requestreceived that day from Ramsey Engineering Co., Sciumbatowas referred to a job with reporting date of May 3. He wason the same referral list as Sam Stoddard. He worked on thisjob until May 16. He again signed Respondent's boomerout-of-work list on May 17. Sciumbato was told there thatthere was no work.He then went to Casper, Wyoming, to see about gettingwork through the Ironworkers local there. While there heheard that the Ironworkers Union in Pueblo, Colorado, wasreferringmen, so he went next to Pueblo. Through thisunion he obtained employment with State, Inc. at the Pueb-lo Steel Mill with reporting date of May 28. He worked onthis job for 3 days. He was next referred to a job throughIronworkers Local 24 in Denver, Colorado, with reportingdate of June 5. This job was in Platteville, Colorado, about48 miles from Denver and lasted about 3 days. His next jobwas obtained through the Ironworkers, with reporting dateof June 11. He worked on this job until about July 9. Thenon July 20, he was referred to a job by the Ironworkerswhere he worked until August 3. Shortly thereafter he wasreferred to another job through the Ironworkers and was onthis job at time of hearing.Sciumbato signed the out-of-work list of Respondent onMay 17, 2 days before Stoddard and about 15 names aheadof Stoddard. Thus, those previously mentioned as havingsigned the list after Stoddard yet referred out ahead of himbetween May 19 and June 19, likewise signed the list afterSciumbato and were referred out ahead of him. But, Scium-bato was working during most of this time except from May17 to 28. Yet, there is no testimony from Sciumbato or fromany agent of Respondent or from the records of Respondentthat any effort was made to contact him. His name is notlined out where he signed it on the list on May 17, nor is itlined out where retyped on June 1. It is possible thatRespondent's businessagents knew or surmised that Scium-bato was working during this time since he did not come byto inquire about employment.Arnold Smith is also an Ironworker whose name appearson Respondent's manpower out-of-work list.His name is onthe list typed November 9, 1971. Records of Respondentshow no referral of him until March 22, 1972. On this dateRespondent referred 36 men to Certified Welding Companyin Cheyenne, Wyoming, for work at the Husky Oil Refinery.Of those dispatched, 22 were members of Respondent and14 were boomers.Smith's name on the typed page dated November 9, 1971,has a line drawn through it. In the absence of other explana-tion, it is concluded that this was because of his referral onMarch 22, 1972, to a job of over 2 weeks in duration. LikeStoddard, Smith's name wasskipped in the referral of allwho signed the out-of-work list after November 9,197 1, andwere referred out between that date and March 22, 1972.Smith next signed the boomer out-of-work list on May 22.Apparently he called in and had Barbara Pipes put his nameon the list, as her initials are beside his name. His name.ison the boomer list typed June 1. His name is not lined outand there is no record of any referral.Smith did not testify. There is no evidence of his availabil-ity for referral between November 9 and March 22 andbetween May 22 and thereafter, and there is no evidence asto what agents of Respondent knew or did not know aboutthismatter. But it is clear that men who signed the out-of-work list after Smith were dispatched before him.Douglas Rock, another ironworker, signed Respondent'sout-of-work list on December 23, 1971, and again on May26, 1972. His first dispatch by Respondent was pursuant toan order received on June 20, 1972, to a job in Casper,Wyoming. When Rock signed the out-of-work list in De-cember 1971, the number he gave had an area code of 307,which is the area code for the State of Wyoming.His nameis lined through where signed on November 1971, but notlined through where it appears on May 26, 1972.Marie Carlson testified that Rock was a certified arcwelder and also qualified as an heliarc welder, but that Rockwas not referred out or considered- for other referrals be-cause she assumed he was getting employment through theIronworkers Union as he did not report in every 2 weeks tothe Boilermakers Union. Although it is a rule of Respondentthat an employee is supposed to check in at the union hallevery 2 weeks in order to maintain his position on the out-of-work list, this rule has not been strictly adhered to.Respondent had requests for workmen in the State ofWyoming on quite a number of occasions between March22 and April 10. There is no explanation in the record as towhether or not Rock was called about any of these jobs orwhether he was available. In view of Respondent's policy ofutilizingWyoming men for Wyoming jobs, Rock wouldhave been a logical selection for some of these jobs. Therecord shows that Respondent repeatedly referred boomersresiding in Wyoming to jobs in that state.H. Respondent's Referral of BoomersDuring the months of December 1971 and January andFebruary 1972, there were relatively few referrals by Re-spondent from its manpower list. During slack periods, re-ferrals were mainly from the primary list. From December15 through 31, Respondent referred only one man from themanpower list. In January, 14 men were referred from themanpower list, including 1 boomer, Archie Molton. In Feb-ruary, 18 men were referred from the manpower list, includ-ing 5 boomers. Four of these were dispatched to a job inGlenrock, Wyoming, and one, Mike Padilla, was dispatchedto a job in Pueblo, Colorado .5In March 1972, Respondent dispatched 47 men from itsmanpower list, 18 of whom were boomers, dispatched toreport as follows:1 to job in Denver, Colorado, March 75OliverPadilla is general foreman on this job;on another occasion herequested a relative, Bill Faucett, a son-in-law; it islikelythat he requestedMike Padilla, althoughthis factdoes not appear from the referral records. BOILERMAKERS,LOCAL 101393 to Pueblo, Colorado, March 1514 to Cheyenne, Wyoming, March 27.In April 1972, Respondent dispatched 76 men from itsmanpower list, 29 of whom were boomers, dispatched toreport as follows:2 to Pueblo, Colorado, April 36 to Cheyenne, Wyoming, April 3, including Sam Stod-dardI to Colorado Springs, Colorado, April 51requested by name to job at Douglas (state notshown), April 62 to Pueblo, Colorado, April 62 to Pueblo, Colorado, April 104 to Cheyenne, Wyoming, April 111 to Colorado Springs, Colorado, April 111 to Denver, Colorado, April 111 to Denver, Colorado, April 131 to Denver, Colorado, April 173 to Denver, Colorado, April 18, one of whom wasrequested2 to Denver, Colorado, April 262 to Denver, Colorado, April 28May 1972 was a very busy month for Respondent. A totalof 158 men were dispatched from the manpower lists: 65from the 101 list and 93 from the boomer list. During thismonth, Ramsey Engineering Company required a largenumber of workmen at its project at the Conoco Refinery.From May 1 to 10, Respondent dispatched 66 boomers and27 members to this employer alone. Also, 11 boomers and8memberswere dispatched to another employer on thesame project, Tray Installation Company. During thismonth, Respondent dispatched to various projects ofSteams-Roger Company in the State of Colorado a total ofseven boomers and nine 101 members, one boomer beingrequested by name.In the month of June 1972, Respondent dispatched a totalof 53 men from the manpower list, 16 boomers and 37members.Boomers weredispatched to Babcock and Wil-cox, most of whom, however, were requested by name; toStearns-Roger in Pueblo; to State, Inc. in Portland, Colora-do; C. B. & I. in Casper, Wyoming. Of the five requestedby C. B. & I., four were boomers and one was a member ofLocal 101.ConclusionsStoddard was repeatedly skipped in the referral of men tojobs, starting with January 14, 1972. He was told aboutJanuary 14 by Carlson that she was told to send boilermak-ers to a job Stoddard had expected to go to; about May Ihe was told by Lacefield that he (Lacefield)was sendingmembers toa job and that Stoddardwas not a member. OnJune 5, he was told by secretary Carlson that she had sentmembers,as an explanation why he was not dispatched.Owen Funk was told in the latter part of June 1972 byLacefield that Stoddard was not a boilermaker but was anironworker and therefore should not have been allowed tosignRespondent's out-of-work list.On November 9,197 1,the namesof men on the manpow-er out-of-work list were typed with the names of the 101members beingcollected and placed at the top of the list.Thereafter and until April 5, when newand separate listswere set up, the boomers and members signed the samemanpower list. But this was a slack period and during thisperiod there was no change in Respondent's practice ofgiving preference to members for referral. During the periodof December 15 to March 27, Respondent referred 53 menfrom its manpower list, of whom 8 were boomers. Four ofthese were sent to a job in Glenrock, Wyoming, and at leastone other appears to have been specifically requested.Respondent points out in his brief that in the month ofJune 1972, there was a total of 53 referrals and 16 of thesewere boomers; that there was a total of 43 names on the 101out-of-work list on June 1, which appears to mean that thislistwas not exhausted prior to dispatch of boomers. But allbut 4 of the 16 boomers dispatched were either requested byname or were sent to a job in Wyoming, as follows: For theBabcock and Wilcox job on June 5, Pipes testified that thesix boomers dispatched were requested by name. For theBabcock and Wilcox job on June 7, the two boomers dis-patched were requested by name. On June 15 and,21, fourboomers were dispatched to a job with C. B. & I. in Cas-per,Wyoming.Except for Stoddard's periods of employment, he wasavailable for referral between November 5 and June 19.Since June 19, he has been employed out of the State ofColorado and has not been available for referral and has notresigned the out-of-work list. The two jobs to which he wasreferred, the Refractory Engineering job at the Husky OilRefinery in Cheyenne, Wyoming, and the Ramsey Engi-neering job in Denver, Colorado, were both large jobs andwere "turn-around" refinery jobs, so-called "dirty" jobs.Thus, an examination of Respondent's records of refer-rals, and the treatment of Stoddard as an example, clearlysupports the testimony of secretaryPipes that Respondent'spractice in the operation of its hiring hall was to refer firstfrom the qualified list, then the 101 manpower list, and thenthe boomer list. She had been instructed to "take care of ourown men first." I find that Respondent operated its hiringhall at all times since December 12, 1971, in a manner thatdiscriminated against nonmembers in the referral of men tojobs.Most of the referral of boomers were to jobs for whichthey had been requested by name, to jobs in the State ofWyoming, or large jobs when many workmen were neededat one time. There appear to be exceptions to this, however,and particularly during the busy months of April and May1972; but the unexplained exceptions are in no way suffi-cient to negate the conclusions as to the general practice ofdiscrimination against nonmembers.CONCLUSIONS OF LAW1.The employers named herein are employers engagedin commerceor activities affectingcommercewithin themeaning of Section 2(2), (6), and (7) of the Act.2.Respondent is a labor organization within themeaningof Section2(5) of the Act.3.By giving preference to its members over Sam Stod-dard and other nonmembers in the referral of men to em-ployment under its exclusiving hiring hall arrangement,Respondent has engaged in an unfair labor practice viola- 40DECISIONS OF NATIONAL LABOR RELATIONS BOARDtive of Sections8(b)(1)(A) and (2) and 2(6) and (7) of theAct.THE REMEDYIn order to effectuate the policies of the Act, I recom-mend that Respondent be ordered to cease and desist fromthe unfair labor practice found and that it be ordered tooperate its exclusive hiring arrangement in a nondiscrimina-tory manner; that it maintain records which accurately andfully reflect the basis on which each referral is made andthat such records be made available for inspection by theBoard's Regional Director or his agent.I further recommend that Respondent make whole SamStoddard and all nonmember applicants for employmentforanyloss of earnings they may have suffered by reasonof Respondent's discriminatory referral practice from De-cember 12, 1971, until such time as its discriminatory prac-ticeceases.Such loss of earnings shall be computed inaccordance with the methods prescribed in F.W.Wool-worth Company,90 NLRB 289,and Isis Plumbing & HeatingCo., 138 NLRB 716.As to how many or which ones of the boomers wereinjured by Respondent's discriminatory practice cannot beascertained from an examination of Respondent's records.As testified to by Pipes and acknowledged by counsel forRespondent in his brief and apparent from the documentsthemselves, the operation of the out-of-worklistswas a"pretty sloppy operation." Notations were not always madeto indicate a man's unavailability due to sickness or vaca-tion, nor were notations made to show short periods of -unavailabilitywhere a man was assigned to short jobs.When names were scratched out, the reasons for doing sowere not shown. The records do not always show, whenRespondent's agent was "unable to contact" a man forreferral. It is certain that many boomers, particularly whenjobs through Respondent were scarce, did not linger in theDenver area. There is no indication from the records wheth-er or not names of such men were removed from the lists.Some of the boomers did not leave telephone numbers;others gave out-of-state numbers.The boomer out-of-work list shows, for example, thatbetween May 9 and 15, about 15 men signed the list; only2 are scratched out. Carlson expressed the opinion that fourof them left the area when employment was not immedi-ately available, and another one, W. H. Henderson, left thearea after serving a jail-term. Yet these names have not beenlined out on either the original sign-in sheets or on the sheetstyped on June 1.Only boomers Stoddard and Sciumbato testified,as totheir availability. Sciumbato was unavailable for referralmost of the time because of gainful employment. This doesnot mean that he was not discriminatorily skipped in refer-ring men to jobs; it means that while he was employed hehad no wage losses by such discriminatory practice. Allboomers whosenamesappear on Respondent's manpowerout-of-work list were subjected to Respondent's. discrimina-tory practices, and those injured, should be made whole.However, the mere fact that Respondent's records show onenot to have been referred or to have been skipped is not asufficient basis for a determination of loss of wages. It mustbe show that he was available and qualified for the job-The,Boardordered ; a similar remedy inInternationalLongshoremen's and Warehousemen's Union, Local No. 13(PacificMaritime Assn.),192 NLRB 260.In the two followingcasesa broad make-whole order wasnot included, but I believe they are distinguishable. In thecase ofLocal No. 851, International Longshoremen's Associa-tion (West Gulf Maritime Assn.),194 NLRB 1027, the Boardlimited loss of wages to the charging parties only ,and didnot extent it to "all other applicants for employment," onthe basis that "The record does not reveal thatanyidentifia-ble members of Local 329 other than the Charging Partiesat any time applied for classification cards and were deniedthe same or were in any other manner discriminatedagainst." In the instant case all boomers who signed, theout-of-work list thereby "applied" for referral. Whether onewas available for referral on a particular date and thereforedenied referral on that occasion is a matter for compliance.Respondent should not escape liability for its unfair laborpractice of maintaining a discriminatory referral practicefor the absence of proof of each and every instance- ofrefusal to refer.In the Board's decision inPacificMaritime Association,184 NLRB 312, involving a discriminatory referral practice,the General Counsel sought recovery of wages as a remedyfor only 10 persons from a casual list of approximately 580men. The Board's make-whole order was limited to thisgroup, and one of these was eliminated as there was noevidence of his availability.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER6Respondent, its officers, agents, and representatives,shall:1.Cease and desist from:(a)Discriminating in favor of its members and againstnonmembersin the referral of men under its exclusive hiringhall arrangement.(b) In any other manner restraining or coercing non-members in the exercise of their rights as employees underSection 7 of the Act.2.Take the following affirmative actions:(a)Operate its exclusive referral arrangement in a non-discriminatory manner.(b)Maintain records which accurately and fully reflectthe basis on which each referral is made.(c)Upon request of the Regional Director for Region 27,or his agents, make available for inspectionat all reasonabletimes, all its records relating to the operation of its exclusivehiring hall arrangement.(d)Make whole Sam Stoddard and any and"all,appli-cants for employment for any lossof earningsthey may6 in the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as providedin Sec. 102.48of, theRules and Regulations, be adopted by the Board and become itsfiiidmgs, conclusions, and order, and all objections thereto shall be deemedwaived for all purposes. BOILERMAKERS,LOCAL 101have suffered from December 12; 1971, by Respondent'sdiscriminatory operation of its exclusive hiring hall arrange-ment, to the extent and in the manner set forth in the sectionentitled, "The Remedy."(e)Preserve and, upon request, make available to theBoard or its agent for examination and copying, all docu-ments, records, and data necessary to compute and analyzethe amount of backpay due under the terms of this Order.(f)Post in conspicuous places at its business offices andmeeting halls, including all places where notices to its mem-bers are customarily posted, copies of the attached noticemarked "Appendix." Copies of said notice, to be furnishedby the Regional Director for Region 27, shall, after beingduly signed by an authorized representative of Respondent,be posted upon receipt-thereof and be maintained for 60consecutive days. Reasonable steps shall be taken by Re-spondent to insure that such notices are not altered, de-faced, or covered by any other material.(g)Notify the Regional Director for Region 27, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.7 In the event that the Board's Order is enforced by a Judgment of a UnitedStates Court of Appeals,the words in the notice reading"Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board having found,after a trial, that we violated Federal Law by discrimi-41nating against nonmembers of this Union in the opera-tion of our exclusive hiring hall arrangement, we here-by notify you that:WE WILL NOT discriminate in favor of our membersand against nonmembers in the referral of men foremployment in the operation of ourexclusive hiringhall arrangement with employers who are parties tosuch arrangement.WE WILL keep records which will accurately and fullydisclose the basis on which each referral is made, andthese will be available for inspection at all reasonabletimes, upon request, by the Regional Director of theNational Labor Relations Board.WE WILL make whole Sam Stoddard and any and allapplicants for employment for any loss of earningsthey may have suffered from December 12, 1971, bythe discriminatory operations of our hiring hall.DatedByINTERNATIONALBROTHERHOODOF BOILERMAKERS,IRON SHIP BUILDERS,BLACK.SMITHS, FORGERSAND HELPERS, LOCAL 101(Labor Organization)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concerningthis notice or compliance with its provision may be directedto the Board's Office, U.S. Custom House, Room 260, 72l19th Street, Denver, Colorado 80202, Telephone 303-837-3551.